Citation Nr: 0901127	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  06-37 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon that denied the benefit sought on 
appeal.  The appellant, the surviving spouse of the veteran 
who had active service from March 1961 to June 1969 and who 
died in April 2004, appealed that decision to the BVA and the 
case was referred to the Board for appellate review.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  The 
appellant contends that the acute cardio-pulmonary arrest, 
which resulted in her husband's death, was a result of his 
service-connected post traumatic stress disorder (PTSD).  In 
her hearing the appellant stated that her husband was having 
EKGs done.  Also, in an August 2004 statement of support by 
the appellant, the appellant mentions that the veteran 
continued to receive VA treatment for PTSD up until his 
death.  The record however is silent in regards to treatment 
records from January 2004 forward and lacks any EKG results.  
Therefore, there appear to additional VA records that are not 
associated with the claims file.

The VA is deemed to have constructive knowledge of those 
records and, in this case, has actual knowledge of the 
existence of those records.  As such, they are considered to 
be evidence which is of record at the time any decision is 
made, and should be associated with the claims file.  See 
Bell v. Derwinski, 2 Vet.App. 611 (1992).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) (". . . an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error . . . .")

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the appellant will be notified 
when further action on her part is required.  Accordingly, 
the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate 
with the claims file a copy of the 
veteran's VA medical records from January 
2004 forward.  Specifically, the RO/AMC 
should include records related to the 
veteran's PTSD, cardiovascular 
symptomatology, and any test results or 
diagnoses that might show a connection 
between the PTSD and the veteran's 
cardiopulmonary arrest. 

2.  After the development in the first 
paragraph has been completed, the RO/AMC 
should review the evidence of record and 
determine whether there is sufficient 
medical evidence to decide the claim, 
particularly with regard to the extent 
that the veteran's PTSD caused or affected 
the veteran's cardiopulmonary arrest.  If 
the medical evidence is insufficient to 
decide the claim, the RO/AMC should 
request a medical opinion to address the 
medical questions presented regarding the 
possibility of a connection between the 
veteran's death and the PTSD.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
appellant until she is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




